 

Exhibit 10.4

 

SECOND AMENDED AND RESTATED AGREEMENT REGARDING SHARED INSURANCE

 

This Second Amended and Restated Agreement Regarding Shared Insurance is made as
of the 25th day of January 2019 (hereinafter the “Agreement”) among:

 

CompX International Inc. (“CompX”);

Contran Corporation (“Contran”);

Kronos Worldwide, Inc. (“Kronos”);

NL Industries, Inc. (“NL”);

and

Valhi, Inc. (“Valhi”);

 

(for convenience, each of the above entities and/or its subsidiaries (without
duplication by excluding in each case subsidiaries of the other listed entities)
may be referred to as a “Party,” and collectively they may be referred to as the
“Parties”).

 

WITNESSETH THAT:

 

WHEREAS, the Parties are affiliated companies that have been, are, and in the
future may be insured under one or more Shared Insurance Policies (as defined
below) that provide shared limits of available insurance; and

 

WHEREAS, each of CompX, Contran, Kronos, NL and Valhi  (collectively, the
“Continuing Parties”), along with Keystone Consolidated Industries, Inc., a
former affiliate of Contran, were previously a party to a First Amended and
Restated Agreement Regarding Shared Insurance (the “Prior Agreement”) made as of
the 15th day of October 2015.

 

WHEREAS, the Continuing Parties desire to amend and restate the Prior Agreement.

 

WHEREAS, although as of the date of this Agreement, neither the Parties to this
Agreement or the parties to the Prior Agreement separately and collectively have
ever exhausted the total limits of insurance coverage available under any of the
Shared Insurance Policies, the Parties wish to ensure that claims asserted under
any of the Shared Insurance Policies by one or more Parties will not
unreasonably deprive other Parties of insurance that may be available to them.

 

AGREEMENTS:

 

NOW, THEREFORE, in full consideration of the foregoing and of the mutual
agreements herein contained, and intending to be legally bound, the Parties
agree as follows:

 

 

Page 1 of 8

--------------------------------------------------------------------------------

 

1.Definitions

 

The following definitions will apply to the listed terms wherever those terms
appear throughout this Agreement as well as in any exhibits or attachments
thereto.  Moreover, each defined term stated in a singular form shall include
the plural form, each defined term stated in plural form shall include the
singular form, and each defined term stated in the masculine form or in the
feminine form shall include the other.

 

 

A.

“Shared Insurance Policies” shall mean any one or more of the insurance policies
listed on Exhibit “A” hereto, as well as any past, present or future insurance
policies that provide insurance coverage to two or more Parties to this
Agreement and where the policy provides for an aggregate limit for all claims
during the policy period.

 

 

B.

“Covered Claim” shall mean any claim for insurance coverage that any Party may
assert at any time under any Shared Insurance Policy that is covered in whole or
in part under the terms and conditions of the Shared Insurance Policy in
question, or that would be covered but for the fact that all available limits of
insurance coverage under the Shared Insurance Policy in question already have
been exhausted by one or more claims of one or more Parties.   Each Covered
Claim shall be subject to the terms, conditions, exclusions, limits and
deductibles or self-insured retentions of the identified Shared Insurance
Policy, including for the avoidance of doubt as though the applicable available
limits had not been exhausted in the event such available limits have been
exhausted.  

 

 

C.

“Net Indemnified Covered Claims” of a Party shall mean any Covered Claim for
which such Party has received or is entitled to receive amounts from other
Parties pursuant to the indemnification and reimbursement obligations of this
Agreement, net of any amounts paid or payable by such Party to the other Parties
pursuant to the indemnification and reimbursement obligations of this
Agreement.  For the avoidance of doubt, Net Indemnified Covered Claims of a
Party may be a negative amount.

 

 

D.

“Reimbursed Covered Claim” shall mean any Covered Claim for which any Party
actually has received a total or partial insurance coverage from the insurer
under any Shared Insurance Policy.  

 

 

E.

“Remaining Covered Claim” shall mean any Covered Claim or portion of a Covered
Claim of any Party for which the available limits of insurance coverage under
the Shared Insurance Policy in question already have been exhausted by one or
more Reimbursed Covered Claims of one or more Parties.

 

2.Agreement

 

Whenever the available limits of insurance coverage under any Shared Insurance
Policy have been exhausted by one or more Reimbursed Covered Claims submitted by
one or more Parties, this Agreement will provide a mechanism by which the
Parties will share financial responsibility for all Remaining Covered Claims.

 

 

Page 2 of 8

 

--------------------------------------------------------------------------------

 

Financial responsibility for each Remaining Covered Claim shall be divided among
those Parties with Covered Claims for that policy.  Each such Party other than
the holder of a particular Remaining Covered Claim shall indemnify and reimburse
the holder of that Remaining Covered Claim by an amount such that, following
such reimbursement, each Party with a Covered Claim for that policy shall have
for that policy aggregate Reimbursed Covered Claims plus aggregate Net
Indemnified Covered Claims in an amount equal to the product of (A) the total
available limits of insurance coverage for all claims during the policy period
for the particular policy and (B) the percentage determined by dividing the
Covered Claims of such Party by the sum of all Parties’ Covered Claims for the
particular policy.

 

Any indemnification obligation required by this Agreement shall be paid within
60 days after a Party requests in writing indemnification from another Party or
Parties with respect to a Remaining Covered Claim and provides a brief
description of the Remaining Covered Claim, as well as identification of the
Shared Insurance Policy that would, but for exhaustion of limits, provide
coverage for the Remaining Covered Claim.  If the insurer issuing the Shared
Insurance Policy in question has taken the position that the claim would be
covered and payable but for prior exhaustion of available limits of coverage,
the claim conclusively will be considered by the Parties to be a Remaining
Covered Claim.  If the insurer issuing the Shared Insurance Policy in question
has not or will not expressly state that a claim would be covered and payable
but for exhaustion, the Parties will attempt in good faith to agree whether or
not the claim is a Remaining Covered Claim.  If the Parties cannot agree whether
a claim is a Remaining Covered Claim, or if the Parties cannot agree as to the
application of the Shared Insurance Policy to the Remaining Covered Claim, the
questions will be settled pursuant to the “Dispute Resolution” provisions of
this Agreement.

 

3.Confidentiality

 

The Parties agree that all matters relating to the terms, negotiation and
implementation of this Agreement, including documents and information exchanged
during negotiations or relating to indemnification obligations and claims made
hereunder, shall be confidential and are not to be disclosed except as required
by law, regulation, order of a court or by agreement, in writing, of the
Parties, except that, provided recipients agree to keep such information
confidential, the Agreement may be disclosed to any officer, director, or parent
corporation of any Party and any outside counsel, consultants, auditors or
accountants of any Party.

 

In the event a private litigant, by way of document request, interrogatory,
subpoena, or questioning at deposition or trial, attempts to compel disclosure
of anything protected by this Section, the Party from whom disclosure is sought
shall decline to provide the requested information on the ground that this
Agreement prevents such disclosure.  In the event such private litigant seeks an
order from any court or governmental body to compel such disclosure, or in the
event that a court, government official, or governmental body (other than the
Internal Revenue Service or other similar U.S. or foreign governmental taxation
authorities) requests or requires disclosure of anything protected by this
Agreement, the Party from whom disclosure is sought shall promptly give written
notice by facsimile or hand-delivery to the other Parties, and shall promptly
provide copies of all notice papers, orders, requests or other documents in
order to allow each Party to take such protective steps as may be appropriate in
order to preserve the confidentiality of such information.  Notice shall be made
under this Paragraph to the persons identified in Section 8 of this Agreement.

 

 

Page 3 of 8

 

--------------------------------------------------------------------------------

 

4.No Modification

 

No change or modification of this Agreement shall be valid unless it is made in
writing and signed by each of the Parties.  Notwithstanding the foregoing, to
the extent any Party, subsequent to the date of this Agreement, ceases to be an
affiliate of Contran and no longer is a party to any of the Shared Insurance
Policies, such Party will cease to be deemed a Party to this Agreement as of the
date such Party first ceased to be an affiliate of Contran and was no longer a
party to any of the Shared Insurance Policies (subject to the rights and
obligations of such Party under the terms of this Agreement with respect to any
Covered Claim of such Party which arose prior to the date such Party ceased to
be deemed a Party to this Agreement, including without limitation the
reimbursement rights and indemnification obligations of such Party under the
terms of this Agreement).

 

5.Execution

 

This Agreement may be executed and delivered in counterparts, each of which when
so executed and delivered shall be deemed an original and shall together
constitute an entire Agreement.

 

6.Governing Law

 

This Agreement shall be governed by and shall be construed in accordance with
the laws of the State of Texas without giving effect to any choice of law or
conflict of law provision or rule.

 

7.Dispute Resolution

 

 

A.

The Parties agree to use their best efforts to resolve claims relating to this
Agreement prior to instituting arbitration proceedings as set forth below.  In
the event such efforts are unsuccessful, the Parties agree that any controversy
or claim arising out of or relating to this Agreement or any breach thereof,
including without limitation, any disputes concerning the calculation of any
settlement payment under this Agreement, shall be submitted to final and binding
arbitration before a single arbitrator, who shall be a former judge or an
attorney licensed to practice law in Texas with at least ten years’ experience,
and whom the Parties shall choose.  If the Parties cannot agree on the
arbitrator, the arbitrator shall be selected in accordance with the Commercial
Arbitration Rules of the American Arbitration Association that are in effect at
the time the dispute is submitted to arbitration.

 

 

B.

To the extent the Parties are unable to agree, the commercial rules and
procedures of the American Arbitration Association that were in effect on the
date of execution of this Agreement shall apply to the arbitration.  Texas law
shall govern any arbitration.

 

 

C.

Any arbitration conducted in accordance with this Agreement shall be conducted
in Texas or such other location as the Parties may agree.  The Parties shall
abide by the arbitrator’s award, and judgment on that award may be entered by a
court of competent jurisdiction in Texas, in accordance with Texas law.

 

 

Page 4 of 8

 

--------------------------------------------------------------------------------

 

8.Notices

 

Unless another person is designated, in writing, for receipt of notices
hereunder, notices to the respective Parties shall be sent to the following
person by facsimile transmission or overnight courier:

 

CompX International Inc.:

Attn:  General Counsel

Three Lincoln Centre

5430 LBJ Freeway

Suite 1700

Dallas, Texas  75240

(972) 233-1700 phone

(972) 448-1445 fax

 

Contran Corporation:

Attn:  General Counsel

Three Lincoln Centre

5430 LBJ Freeway

Suite 1700

Dallas, Texas  75240

(972) 233-1700 phone

(972) 448-1445 fax

 

 

 

Kronos Worldwide, Inc.

Attn:  General Counsel

Three Lincoln Centre

5430 LBJ Freeway

Suite 1700

Dallas, Texas  75240

(972) 233-1700 phone

(972) 448-1445 fax

 

NL Industries, Inc.

Attn:  General Counsel

Three Lincoln Centre

5430 LBJ Freeway

Suite 1700

Dallas, Texas  75240

(972) 233-1700 phone

(972) 448-1445 fax

 

 

Valhi, Inc.:

Attn:  General Counsel

Three Lincoln Centre

5430 LBJ Freeway

Suite 1700

Dallas, Texas  75240

(972) 233-1700 phone

(972) 448-1445 fax

 

 

Page 5 of 8

 

--------------------------------------------------------------------------------

 

 

9.

Amendment and Restatement and Integration

 

This Agreement:

 

 

A.

amends, restates and replaces in its entirety the Prior Agreement; and

 

 

B.

constitutes the entire agreement among the Parties with respect to the subject
matter hereof, and supersedes all discussions, agreements and understandings,
both written and oral, among the Parties with respect thereto.

 

10.Severability

 

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto.  In case any one or more of the provisions contained in this Agreement
shall be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired hereby.

 

11.Term

 

This Agreement may be terminated by each of the Parties upon one (1) year’s
written notice to the other Parties.

 

12.Assignment

 

This Agreement shall not be assignable by any Party without the prior written
consent of the other Parties, except that any successor to a Party may assume
the rights and obligations of the Party under this Agreement.  Nothing in this
Agreement, expressed or implied, is intended to confer upon any person, other
than the Parties hereto and their successors and assigns, any rights or remedies
under or by reason of this Agreement.

 




 

Page 6 of 8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date of
this Agreement by their duly authorized representatives.

 

CompX International Inc.

 

 

/s/ James W. Brown

By:

James W. Brown

Vice President, Chief Financial Officer and Controller

NL Industries, Inc.

 

 

/s/ Gregory M. Swalwell

By:

Gregory M. Swalwell

Executive Vice President and Chief

Financial Officer

 

 

Contran Corporation

 

 

/s/ Gregory M. Swalwell

By:

Gregory M. Swalwell

Executive Vice President, Chief Financial Officer and Chief Accounting Officer

 

Valhi, Inc.

 

 

/s/ Gregory M. Swalwell

By:

Gregory M. Swalwell.

Executive Vice President, Chief Financial Officer and Chief Accounting Officer

 

 

 

 

Kronos Worldwide, Inc.

 

 

/s/ Gregory M. Swalwell

By:

Gregory M. Swalwell

Executive Vice President and Chief Financial Officer

 

 

 

Page 7 of 8

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

 

Shared Insurance Policies

 

 

 

 

1.

Directors and Officers Liability (Primary and Excess)

 

2.

Fiduciary liability

 

3.

Crime Insurance

 

4.

General Liability (U.S)

 

5.

Excess Liability

 

6.

Property

 

7.

Deductible Buydown

 

Page 8 of 8